NUMBER 13-13-00066-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ERIC ROEL JIMINEZ,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.



                         ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       Appellant, Eric Roel Jimenez, challenges his conviction for driving while

intoxicated.   Upon suggestion of death of appellant’s retained attorney, Richard R.

Rodriguez, we now ABATE this appeal.
       Accordingly, the appeal is abated to provide appellant with the opportunity to seek

new counsel. This appeal is ordered ABATED until February 26, 2014.

       Appellant is directed to notify the Court, on or before February 26, 2014, if he has

retained new counsel by filing a notice including that attorney’s name, mailing address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. If appellant believes he is indigent and entitled to appointed

counsel, appellant is directed to notify the Court on or before February 26, 2014.

       It is so ORDERED.

                                                        PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
27th day of January, 2014.




                                            2